Exhibit 10.1

 

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT, dated as of April 28, 2004 (this “Agreement”),
between Cybex International, Inc. (“Cybex”), a New York corporation, and UM
Holdings, Ltd. (“UM Holdings”), a New Jersey corporation.

 

WHEREAS, a judgment in the Kirila litigation (herein generally referred to as
the “Kirila Matter”) has been entered in the Pennsylvania Superior Court, Mercer
County (the “Court”) against Cybex and Peter Haines and Arthur W. Hicks, Jr.,
who were officers of Trotter, Inc., a former wholly-owned subsidiary of UM
Holdings which was acquired by Cybex in 1997;

 

WHEREAS, such judgment is in the amount of 2,452,783 (the “Judgment Amount”) and
Cybex believes this judgment to be in error both in amount and on its merits;

 

WHEREAS, in order to appeal such judgment, Cybex must post security with the
Court in the amount of 120% of the Judgment Amount, which security Cybex intends
to satisfy by delivering a letter of credit (the “Wachovia LC”) issued by
Wachovia Bank in the amount of $2,945,722 (the Wachovia LC, and any addition to
or replacement of the Wachovia LC, being herein collectively referred to as the
“Security’); and

 

WHERAS, given its substantial investment in Cybex, and given certain assurances
to be contained herein, UM Holdings is willing to obtain and provide the
guarantee and collateral required for the issuance of the Security;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, Cybex and
UM Holdings hereby agree as follows:

 

SECTION 1.01. Agreement to Reimburse. Cybex hereby unconditionally agrees to
reimburse and guarantees payment to UM Holdings for all amounts UM Holdings
might incur in connection with UM Holdings’ agreement to obtain and provide a
guarantee and collateral regarding the Security, specifically including but not
limited to any payment UM Holdings might be required to make in connection with
a draw on the Wachovia LC or similar instruments provided as the Security,
interest paid by UM Holdings on the Security, any bank or third party fees,
attorney fees (to the extent such are reasonable) and all other reasonable fees
or expenses paid by UM Holdings on behalf of Cybex with regard to the Security.
Any obligation of Cybex to make a payment to UM Holdings pursuant to this
Section 1.01 is herein referred to as a “Reimbursement Obligation.”

 

SECTION 1.02. Manner of Reimbursement. Upon the occurrence of any payment
obligation which, if paid by UM Holdings, would result in a Reimbursement
Obligation, UM Holdings shall first approach Cybex and request that Cybex make
the required payment. If Cybex in unable or unwilling to do so or if the
circumstances are such that UM Holdings believes it needs to make such payment,
UM Holdings may make such payment, in which event a Reimbursement Obligation has
occurred. Once UM Holdings makes such required payment, UM Holdings shall give
Cybex written notice of and the details regarding such payment, and Cybex agrees
to reimburse UM Holdings for the full amount of such payment



--------------------------------------------------------------------------------

within ten (10) days of receiving such notice from UM Holdings. All payments
under this Agreement shall be made without defense, set-off or counterclaim and
in immediately available funds and delivered to the account of UM Holdings
specified by UM Holdings from time to time.

 

SECTION 1.03 Subordination. (a) Notwithstanding any contrary provision contained
herein, the right of UM Holdings to receive any payment with respect to a
Reimbursement Obligation is junior and subordinate to the Senior Debt (as
defined below). Except with the prior written consent of all holders of the
Senior Debt, any Reimbursement Obligation shall constitute subordinated
indebtedness of Cybex, and Cybex will not make, and UM Holdings will not accept,
any payment of current interest or principal thereon until the Senior Debt shall
have been indefeasibly paid in full. If UM Holdings receives any payment in
violation of this Section 1.03, it will hold such payment in trust for the
holders of the Senior Debt. Upon the request of the holders of the Senior Debt,
Cybex and UM Holdings will enter into a subordination agreement in form and
substance satisfactory to such holders, consistent with this Section 1.03.

 

(b) The term “Senior Debt” as utilized herein refers to all present and future
indebtedness (whether principal, interest (including without limitation,
interest accruing after the commencing of a bankruptcy proceeding by or against
Cybex), fees, collection costs, expenses, liabilities, obligations (including,
without limitation, letter of credit reimbursement obligations), and other
amounts now or hereafter owing by Cybex, whether direct or indirect, absolute or
contingent, secured or unsecured, due or to become due, liquidated or
unliquidated, whether now existing or hereafter arising, pursuant to or arising
out of (x) the Financing Agreement, between Cybex and the CIT Group/Business
Credit, Inc., dated as of July 16, 2003 (as the same may be amended, renewed,
extended or supplemented from time to time), and (y) the Financing Agreement,
between Cybex and Hilco Capital, LP, dated as of July 16, 2003 (as the same may
be amended, renewed, extended or supplemented from time to time).

 

SECTION 1.04. Fees. In exchange for arranging the placement of the Security,
Cybex agrees to pay to UM Holdings a fee of four percent (4%) per annum of the
face amount of the Security, such fee to be paid on a quarterly basis for so
long as the Security arranged by UM Holdings remains in place.

 

SECTION 1.05. Change in Control. In the course of negotiating any of the
following events, Cybex agrees to disclose this Agreement and to make any of the
following events conditional upon the complete and full reimbursement, release
and replacement of UM Holdings obligations under this Agreement: any transfer or
transfers of the capital stock or other ownership interests of Cybex, or in the
event of the issuance of additional stock or ownership interests, which: (a)
results in the ownership of forty percent (40%) or more of Cybex being different
than on the date hereof (exclusive of changes caused by the conversion of the
Cybex Preferred Stock by UM Holdings or its subsidiaries); or (b) results in any
change in the management or control of Cybex. Even if UM Holdings approves a
particular transaction, such shall not have the effect of releasing Cybex from
any liability for the payment of indebtedness incurred in connection with this
Agreement.



--------------------------------------------------------------------------------

SECTION 2.01. Representations and Warranties of Cybex. In order to induce UM
Holdings to enter into this Agreement, Cybex makes each of the following
representations and warranties to UM Holdings and its assignees, all of which
shall survive the execution and delivery of this Agreement:

 

(a) Organizational Status. Cybex is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York. Cybex has
all requisite corporate power and authority to own its properties and assets and
to engage in the business in which it is currently engaged. Cybex is duly
qualified or authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified or authorized, except
where the failure to be so qualified or authorized would not have a material
adverse effect.

 

(b) Organizational Power and Authority. Cybex has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the legal, valid and binding
obligation of Cybex, enforceable against Cybex in accordance with its terms.

 

SECTION 3.01 Remedies. Subject to the provisions of Section 1.03 above, if a
Reimbursement Obligation occurs and if such Reimbursement Obligation remains
unpaid ten (10) days after Cybex has been given notice of such Reimbursement
Obligation, then Cybex shall be in default of this Agreement. To the extent
permissible under its current debt obligations, upon the occurrence of a default
in this Agreement, UM Holdings shall be entitled to take whatever steps it deems
necessary to end all guaranty on the Security regardless of the effect of such
actions on Cybex and UM Holdings and its assignees shall have all the rights and
remedies provided by law

 

SECTION 3.02 Remedies are Cumulative. No failure on the part of UM Holdings and
its assignees to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by UM Holdings or any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any right, power or
remedy. The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law or in equity.

 

SECTION 3.03 Rights of UM Holdings. In addition to all rights given to UM
Holdings and its assignees by this Agreement, UM Holdings shall have all the
rights and remedies of a creditor under any applicable law.



--------------------------------------------------------------------------------

SECTION 4.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 4.01):

 

(a)

  If to UM Holdings:                 UM Holdings Ltd.                 56 Haddon
Avenue                 Haddonfield, N.J. 08033                 Telecopier: (856)
354-2216                 Attention: President

(b)

  If to Cybex:                 Cybex International, Inc.                 10
Trotter Drive                 Medway, MA 02053                 Telecopier: (508)
533-5500                 Attention: Chief Financial Officer

 

SECTION 4.02. Benefit; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, provided, however, that Cybex may not assign
its rights and obligations under this Agreement without the express written
consent of UM Holdings, which consent may be granted or withheld in the sole
reasonable judgement of UM Holdings. UM Holdings may assign its rights and
obligations under this Agreement.

 

SECTION 4.03. Expenses. All parties shall pay their own costs and expenses
(including attorneys’ fees and expenses) associated with this Agreement and the
transactions contemplated hereby.

 

SECTION 4.04. Amendment. This Agreement and any provision hereof may be amended
only by a written instrument executed by the party or parties to be bound
thereby.

 

SECTION 4.05. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. ALL ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN ANY COURT OF
COMPETENT JURISDICTION SITTING IN THE STATE OF NEW YORK.

 

SECTION 4.06. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would



--------------------------------------------------------------------------------

not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other party hereto have been induced to enter into
this Agreement by, among other things, the mutual waivers and certification in
this Section 4.06.

 

SECTION 4.07. No Third Party Beneficiaries. No person or entity other than a
party hereto and such party’s permitted successors and assigns shall have any
rights or remedies under this Agreement.

 

SECTION 4.08. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions is not affected in any manner materially adverse to any party.
Upon a determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 4.09. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

SECTION 4.10. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 4.11. Obligations Unimpared. The obligations and undertakings of Cybex
under this Agreement shall not be affected or impaired by reason of the
happening from time to time of any of the following with respect to the
following: (a) the waiver by UM Holdings of the observance or performance by
Cybex of any of the obligations or undertakings contained in this Agreement; (b)
the extension of the time for payment of any amount owing or payable or the
performance of any other obligation under this Agreement, or the extension or
the renewal of any thereof; (c) the modification or amendment (whether material
or otherwise) of, or the release (whether by operation of the law or otherwise)
of Cybex from, any obligation or undertaking set forth in this Agreement; (d)
any failure, omission, delay or lack on the part of UM Holdings to enforce,
assert or exercise any right, power or remedy conferred on it in the Agreement
against Cybex, or any action on the part of UM Holdings granting to Cybex
indulgence or extension in any form; or (e) any other cause, whether similar or
dissimilar to the foregoing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, UM Holdings and Cybex have caused this Agreement to be
executed effective as of the date first written above by their respective
officers thereunto duly authorized.

 

UM HOLDINGS, LTD.

By

 

/s/ John Aglialoro

--------------------------------------------------------------------------------

Name:

 

John Aglialoro

Title:

 

Chairman and Chief Executive Officer

CYBEX INTERNATIONAL, INC.

By

 

/s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

Name:

 

Arthur W. Hicks, Jr.

Title:

 

Chief Financial Officer